DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 23, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,974,955 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent anticipates claims 1, 23, and 44 of the instant application.
Regarding claims 1, 23, and 44, claim 1 of the reference patent discloses a system and method for treating a patient with impaired glucose regulation (Abstract), the system comprising: at least two electrodes operably connected to an implantable pulse generator, wherein the at least one of the electrodes is adapted to be placed on a target nerve or organ (lines 65-2); an implantable pulse generator that comprises a power module and a programmable therapy delivery module, wherein the programmable therapy delivery module is configured to deliver at least one therapy program comprising an electrical signal treatment applied to the target nerve, wherein the electrical signal has a frequency selected to initiate activity on the target nerve (lines 3-21); and an external component comprising a communication system and a programmable storage and communication module, wherein programmable storage and communication module is configured to store the at least one therapy program and to communicate the at least one therapy program to the implantable pulse generator (Lines 22-27) and wherein the activity is an electrical stimulation or an electrical block (Lines 10 and 20 .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10, 12-13, 15, 19, 37-38, 40, 48, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an implantable pulse generator” in line 5. It is unclear whether or not this limitation refers to the IPG disclosed earlier in line 3. For examination purposes, this limitation has been interpreted as “the implantable pulse generator”.
As a result of dependence on claim 1, subsequent dependent claims 6-8, 10, 12-13, 15, and 19 are also rejected as indefinite.
Regarding claim 7, the claim recites “a vagus nerve” in line 3. It is unclear whether or not this limitations refers to the “vagus nerve” disclosed earlier in the claim, or another, undisclosed vagus nerve. For examination purposes, this limitation has been interpreted as “the vagus nerve”.
Regarding claim 8, the claim recites “an electrical signal” in line 2. It is unclear whether or not this limitation refers to the “electrical signal” disclosed in claim 1, ll. 7-8. For examination purposes, this limitation has been interpreted as “the
Regarding claim 10, the claim recites “a therapy program” and “the program” in lines 2-3. It is unclear whether or not these limitations refer to the “at least one therapy program” disclosed in claim 1, ll. 7. For examination purposes, these limitations have been interpreted as “the at least one therapy program” and “the at least one program”, respectively.
Regarding claim 13, the claim recites “the opposing activity initiated on the first target nerve or organ” in line 4. It is unclear whether or not this limitation refers to the activity initiated on the target nerve disclosed in claim 1 ll. 8-9. For examination purposes, the target nerve of claim 1 has been interpreted as “the first target nerve”, and the activity initiated on this nerve has been interpreted as “the opposing activity”. It is recommended that Applicant amend claim 1 to refer to the “target nerve” as the “first target nerve” in order to align with this interpretation and make it clear that the target nerve of claim 1 is indeed the “first target nerve” of claim 13, as supported by claims 23 and 44.
Regarding claim 19, the claim recites, “the signal has a frequency of 0.01 and less than 200 Hz”. This limitation is unclear because it is uncertain whether Applicant intends to claim the signal having both the frequency of 0.01 and 200 Hz, or if Applicant intends to claim a range of 0.01 to 200 Hz. For examination purposes, this limitation has been interpreted as “the signal has a frequency between 0.01 and less than 200 Hz”.
Regarding claim 37, the claim recites “the nerve activity”, see line 1. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a nerve activity”.
Regarding claim 38, the claim recites “the splanchnic nerve” and “the celiac branch of the vagus nerve”. There is insufficient antecedent basis for these limitations in the claims. For examination purposes, these limitations have been interpreted as “a splanchnic nerve” and “a celiac branch of a
Regarding claim 40, the claim recites “the amount of insulin” and “the sensitivity”. There is insufficient antecedent basis for these limitations in the claims. For examination purposes, these limitations have been interpreted as “an amount of insulin” and “a sensitivity”.
Regarding claim 48, the claim recites “the vagus nerve” in line 2 and “the celiac branch” in line 3. There is insufficient antecedent basis for these limitations in the claims. For examination purposes, these limitations have been interpreted as “a vagus nerve” and “a celiac branch”.
Also regarding claim 48, the claim recites, “the dorsal vagus nerve central to the branching point of the celiac nerve and the ventral vagus nerve central to the branching point of the hepatic nerve” in lines 3-5. This limitation is confusing as it is unclear what this limitation is intended to describe with regards to the placements of the first and second electrodes. Is the limitation of “the dorsal vagus nerve central to the branching point of the celiac nerve” specifying where on the celiac branch of the vagus nerve the second electrode is placed? Similarly, is the limitation of “the ventral vagus nerve central to the branching point of the hepatic nerve” specifying where on the hepatic nerve the first electrode is placed? Alternatively, is this limitation as a whole simply referring to where the second electrode is adapted to be placed, based on the current claim construction? If so, how is it possible that the second electrode could be placed in these multiple locations at once? Additionally, the limitations above lack antecedent basis in the claims.
As a result of the nebulous interpretation and lack of antecedent basis for the limitations above, the Examiner has interpreted claim 48 without these limitations. It is recommended that Applicant amend the claim to clearly set forth the desired interpretation and antecedent basis for these limitations.
Regarding claim 73, the claim recites “the frequency, pulse width, or amplitude” in line 3. There is insufficient antecedent basis for the “pulse width” and “amplitude”, and it is unclear if these disclosed a pulse width, or an amplitude of the electrical signal”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 12, 15, 19, 23, 36-38, 40, 44-49, and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton et al. (US 2017/0021174) (hereinafter Thornton).
Regarding claims 1 and 44, Thornton discloses a system for treating a patient with impaired glucose regulation and method of making this system (Abstract), the system comprising: at least two electrodes operably connected to an implantable pulse generator (Fig. 3, electrodes 212, 212a coupled to pulse generator 104 which is implanted beneath skin layer 103), wherein the at least one of the electrodes is adapted to be placed on a target nerve or organ (Fig. 3, electrodes 212, 212a are positioned on anterior/posterior vagus nerves AVN/PVN); the implantable pulse generator comprising a power module and a programmable therapy delivery module, wherein the programmable therapy delivery module is configured to deliver at least one therapy program comprising an electrical signal treatment applied to the target nerve, wherein the electrical signal has a frequency selected to initiate activity on the target nerve; and an external component comprising a communication system and a 
Regarding claim 6, Thornton discloses that the at least one electrode is adapted to be placed on an organ selected from the spleen, stomach, duodenum, pancreas, liver and ileum (Para. 131, 3rd sentence).
Regarding claim 7, Thornton discloses that the at least one electrode is adapted to be placed at a target nerve selected from a vagus nerve, a splanchnic nerve, a hepatic branch of the vagus nerve, a celiac branch of the vagus nerve and combinations thereof (Fig. 19 depicts electrodes 212, 212a on vagus nerves; Para. 19, 52).
Regarding claim 8, Thornton discloses that the programmable therapy delivery module is configured to deliver an electrical signal having a frequency of at least 200 Hz (Para. 96, 3rd sentence).
Regarding claim 10, Thornton discloses that the programmable storage and communication module is configured to deliver the at least one therapy program to the implantable pulse generator (see rejection of claim 1 above), wherein the at least one program comprises an electrical signal treatment applied intermittently multiple times in a day and over multiple days, wherein the electrical signal has a frequency selected to downregulate activity on the target nerve and has an on time and an off time (Para. 13, 96), wherein the off time is selected to allow at least a partial recovery of the activity of the target nerve or organ (Para. 13, 2nd to last sentence).
Regarding claim 12, Thornton discloses the programmable therapy delivery module is configured to deliver a second therapy program comprising an electrical signal treatment applied to a second target nerve or organ (Para. 15, last sentence).
Regarding claim 15, Thornton discloses a sensor operably connected to the implantable pulse generator, wherein the sensor detects an increase or decrease of blood glucose from a threshold level (Para. 89; Claim 32).
Regarding claim 19, Thornton discloses that the signal has a frequency of 0.01 and less than 200 Hz (Para. 96, last sentence).
Regarding claim 23, Thornton discloses a method of improving glycemic control of a subject, the method comprising: applying a first electrical signal to a first target nerve or organ of the subject having impaired glucose regulation using the system of claim 1, wherein the first electrical signal initiates a neural stimulation or a neural block (see rejection of claim 1 above).
Regarding claim 36, Thornton discloses applying a second electrical signal to a second target nerve or organ (Para. 15, last sentence).
Regarding claim 37, Thornton discloses that the first electrical signal downregulates the nerve activity and the second electrical signal upregulates the nerve activity (Para. 37; Para. 62, sentences 2-4), and wherein the downregulating and upregulating signals are applied at the same time or at different times (Para. 62, second to last sentence).
Regarding claim 38, Thornton discloses that the second target nerve or organ is a splanchnic nerve, a celiac branch of a vagus nerve (Para. 52, 3rd sentence; Para. 134, last sentence), or pancreas (Para. 131).
Regarding claim 40, Thornton discloses administering an agent that improves glucose control, wherein the agent increases an amount of insulin and/or increases a sensitivity of cells to insulin (Para. 12, sentences 4-5).
Regarding claim 45, Thornton discloses configuring the programmable therapy delivery module of the implantable pulse generator to deliver a second therapy program to the second electrode placed on a second target nerve or organ (Para. 15, last sentence), wherein the second electrical signal has a rd sentence).
Regarding claim 46, Thornton discloses connecting a sensor to the implantable pulse generator (Claim 31).
Regarding claim 47, Thornton discloses configuring the programmable therapy delivery module of the implantable pulse generator to deliver the second therapy program upon a signal from the sensor (Para. 62, last sentence; Claim 33).
Regarding claim 48, Thornton discloses the first electrode is adapted to be placed on a hepatic branch of the vagus nerve and the second electrode is adapted to be placed on the celiac branch of the vagus nerve (Para. 38, first two sentences).
Regarding claim 49, Thornton discloses the electrical signal has a frequency selected to downregulate activity on the target nerve and has an off time, wherein the off time is selected to allow at least a partial recovery of the activity of the target nerve (Para. 13, 2nd sentence).
Regarding claim 73, Thornton disclose that upon detecting a change in blood glucose from a predetermined threshold level the sensor will communicate to the pulse generator to turn on or alter the frequency of the electrical signal to treat hyperglycemia or hypoglycemia (Para. 89; Para. 142, last sentence).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Wei (US 2013/0110194).
Regarding claim 13, Thornton discloses that the electrical signal has a frequency selected to upregulate or downregulate activity on the second target nerve or organ (Para. 13, 3rd sentence). Thornton does not disclose that the frequency is selected to either upregulate or down-regulate activity based on the opposing activity initiated on the first target nerve or organ.
Wei, however, teaches combined high and low frequency stimulation therapy (Abstract) wherein a first stimulation therapy includes a high frequency therapy defined by a first frequency, and a second stimulation therapy includes a second frequency that is less than the first frequency (Para. 5; i.e., the second frequency is selected based on opposing first frequency). Wei further teaches that the frequency of the first electrical stimulation may be selected to substantially block overactive pathological nerve activity, and the frequency of the first and second therapies may be selected such that the combination of the first and second therapies modulates the nerve activity to mimic non-pathological activity (Para. 4). Finally, Wei suggests that the low frequency stimulation may be between 1 Hz and 200 Hz (Para. 55, 2nd
Taking the teachings together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thornton such that the frequency is selected to upregulate activity based on the opposing activity initiated on the first target nerve or organ. Making this modification would be useful for providing stimulation therapy which can be used to modulate nerve activity to mimic non-pathological behavior as well as treat or manage patient disorder characterized by overactive nerve activity (Para. 4, last 2 sentences).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Koya et al. (US 2019/0125227) (hereinafter Koya).
Regarding claim 26, Thornton discloses that the first electrical signal is applied continuously (Claim 27) followed by an off time during which the signal is not applied to the nerve, wherein the off times are applied multiple times per day (Para. 96). Thornton does not disclose that the off times are applied when blood glucose levels are between 80 mg/dL and 110 mg/dL. 
Koya, however, teaches a system and method for providing glucose control therapy (Abstract) wherein sensed glucose levels are used as therapy input (Para. 89, 5th sentence). Koya further teaches that a range of glucose levels between a low glucose threshold and a high glucose threshold may be acceptable (Para. 89, 7th sentence). Examples of low glucose thresholds may be within a range between 50 and 100 mg/dL (Para. 89, 8th sentence) and the system may deactivate a neuromodulation therapy when the glucose level crosses a lower threshold (Para. 86, 5th sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thornton such that the off times are applied when blood glucose levels are between 80 mg/dL and 110 mg/dL, in this case between 80 and 100 mg/dL as taught by Koya above. Making this modification would be useful for providing further methods for transforming uncontrolled glucose levels into controlled glucose levels (Para. 86, first sentence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tweden et al. (US 2011/0307023) discloses neural modulation devices and methods (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792